
	

113 HRES 233 IH: Honoring the Good Friday Agreement (the Belfast Agreement), on the 15th anniversary of its ratification, as the framework for lasting peace in Northern Ireland.
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 233
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Crowley (for
			 himself, Mr. Neal, and
			 Mr. King of New York) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring the Good Friday Agreement (the
		  Belfast Agreement), on the 15th anniversary of its ratification, as the
		  framework for lasting peace in Northern Ireland.
	
	
		Whereas the Good Friday Agreement represented a landmark
			 breakthrough that provided Ireland with a political framework to address its
			 future;
		Whereas the Good Friday Agreement acknowledged the right
			 of differing political traditions to pursue their goals of remaining part of
			 the United Kingdom or of Irish Unity;
		Whereas the Good Friday Agreement demonstrated democratic
			 and peaceful means of resolving differences;
		Whereas members of both political parties in the United
			 States came together to support the Good Friday Agreement; and
		Whereas the Good Friday Agreement promotes religious
			 freedom, democracy, and human rights: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of the Good
			 Friday Agreement;
			(2)urges all
			 communities to continue to engage in the legal political process;
			(3)calls on the
			 Governments of the United Kingdom and Ireland to work together to achieve full
			 implementation of the Good Friday Agreement, including the creation of a Bill
			 of Rights for Northern Ireland; and
			(4)recognizes the
			 urgent and ongoing necessity of reconciliation, and urges the involvement of
			 the United Kingdom, the Republic of Ireland, and communities to work toward
			 genuine reconciliation.
			
